Per Curiam:
We see no objection to the charge of his Honor, but in view of the testimony of the plaintiff we think the report of the arbitrators should not have been submitted to the jury. The plaintiff testified that the value of the land was to bo ascertained by two men, one to be chosen by himself and the other by defendant, and if these two could not agree, they were to select a third person to act with them. This was not done, but arbitrators were selected by the defendant and the other tenants in common for the purpose of dividing the land. These arbitrators not having been selected according to the agreement, as stated by the plaintiff, their report as to the value of the respective shares was improperly admitted. The exception to this evidence is sustained, and there must be a
New Trial.